Title: From George Washington to Major General Alexander McDougall, 20 May 1779
From: Washington, George
To: McDougall, Alexander



Dr Sir,
Head Quarters Middle Brook May 20th 1779

General Huntington and some Officers of his Brigade were some time since on a Court Martial at Reading—I have directed General Putnam to appoint another Court at that place consisting wholly or principally of the same members to try one of the persons concerned in the same transactions who did not attend as he ought to have done and apparently endeavoured to elude his trial by a resignation—He will notify you of the time and you will be pleased to direct General Huntington and the other gentlemen who are now under your command to comply with his call. I am with great esteem & regard Dr Sir Your Most Obet Servant
Go: Washington
